Citation Nr: 0003939	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  98-08 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for bronchitis and 
chronic obstructive pulmonary disease.  

2.  Entitlement to a compensable evaluation for duodenal 
ulcer.  

3.  Entitlement to an evaluation in excess of 10 percent for 
psoriasis with history of otitis externa.  

4.  Entitlement to an evaluation in excess of 40 percent for 
lumbar spine injury with arthritis and Scheuermann's Disease 
and kyphosis of the thoracic spine and right thigh 
hypesthesia.  

5.  Entitlement to a total disability evaluation based upon 
individual unemployability.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active naval service from January 1961 to 
March 1975 and from March 1981 to March 1987.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1997 rating decision of the Department of 
Veterans Affairs (VA) Boise Regional Office (RO).  In that 
determination, the RO denied the claims of service connection 
for bronchitis and chronic obstructive pulmonary disease 
(COPD), service connection for hiatal hernia, a compensable 
evaluation for duodenal ulcer, an evaluation in excess of 10 
percent for psoriasis with history of otitis externa, an 
evaluation in excess of 40 percent for residuals of a lumbar 
spine injury, and a total disability evaluation based upon 
individual unemployability.  The appellant disagreed with 
these decisions and this appeal ensued.  

In June 1999, the appellant submitted to the RO additional 
evidence relevant to the claims.  By that time, the case had 
been transferred to the Board for appellate review.  In a 
June 1999 statement, the appellant waived consideration of 
this additional evidence by the RO.  38 C.F.R. §§ 19.37(b), 
20.1304(c).  

In a December 1998 rating decision, the RO granted service 
connection for a hiatal hernia, which constituted a full 
award of that benefit sought on appeal.  See Grantham v. 
Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997); Holland v. 
Gober, 124 F.3d 226 (Fed. Cir. 1997) (ruling that a notice of 
disagreement applies only to the element of the claim being 
decided, such as service-connectedness).  For these reasons, 
the Board no longer has jurisdiction over this claim.  

In March and April 1999 statements, the appellant's 
representative listed for appellate review the issue of 
entitlement to a compensable evaluation for a hiatal hernia.  
Those statements constitute a valid notice of disagreement as 
to the evaluation assigned to that disability.  See 38 C.F.R. 
§§ 20.201, 20.300, 20.301(a), 20.302(a) (notice of 
disagreement must be filed within one year of notice of 
decision).  A statement of the case addressing this matter 
has not yet been issued.  Accordingly, a remand for this 
action is necessary.  See 38 C.F.R. § 19.9; Manlincon v. 
West, 12 Vet. App. 238 (1999).

The claim of entitlement to service connection for bronchitis 
and COPD and the claims of entitlement to an evaluation in 
excess of 40 percent for residuals of a lumbar spine injury 
and a total disability evaluation based upon individual 
unemployability will be addressed in the Remand section of 
this decision.  


FINDINGS OF FACT

1.  Competent evidence has been submitted linking the post-
service findings of bronchitis and COPD to service.  

2.  With respect to the claims of entitlement to a 
compensable evaluation for duodenal ulcer and an evaluation 
in excess of 10 percent for psoriasis with history of otitis 
externa, all available relevant evidence necessary for an 
equitable disposition of the appeal has been obtained.  

3.  The duodenal ulcer disability is manifested by less than 
mild impairment.  

4.  The psoriasis disability is manifested by residual 
psoriatic lesions noted in the scalp and groin and a slow 
worsening of the skin involvement, including patches on his 
elbows, forearms, medial thighs, and suprapubic regions.  


CONCLUSIONS OF LAW

1.  The claim for service connection for bronchitis and COPD 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The criteria for a compensable evaluation for duodenal 
ulcer are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.31, 4.114, Diagnostic Code 7305 
(1999).  

3.  The criteria for a 30 percent evaluation for psoriasis 
with otitis externa are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.31, 4.118, Diagnostic Code 
7816 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Bronchitis and COPD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  See also Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  In order for a claim to be well 
grounded, there must be competent medical evidence of a 
current disability, lay or medical evidence of incurrence or 
aggravation of a disease or injury in service, and competent 
medical evidence of a nexus, or link, between the in-service 
injury or disease and the current disability.  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  A claim may also be well grounded if 
the condition is observed during service or during any 
applicable presumptive period, if continuity of 
symptomatology is demonstrated thereafter, and if competent 
evidence relates the present condition to that 
symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  

The record includes VA examination and clinical records 
beginning in December 1991 documenting that the appellant has 
COPD.  The service medical records show evidence of pneumonia 
in May 1984 and bronchitis in June 1985.  This evidence 
satisfies the first and second elements of a well-grounded 
claim.  

The third element of a well-grounded claim requires competent 
medical evidence linking service with the current disorder 
first noted in December 1991.  The June 1985 service medical 
records indicated that the bronchitis was resolving.  The 
service physical evaluation board report, in December 1986 
just before his separation from service, noted a variety of 
disorders necessitating his separation from service.  It did 
not, though, indicate that bronchitis or COPD was one of 
these disorders.  Thus, the record does not indicate that the 
appellant separated from service with a disorder 
characterized as bronchitis or COPD.  

Between separation from service and December 1991, the record 
includes the following relevant evidence:

? Performance evaluation reports for 1984 and 1985 showed 
employment with a paper shredder and a carpenter's shop.  

? VA chest x-rays in July 1988, August 1989, April 1990, 
December 1990, and December 1991, showed scattered 
granulomatous calcifications, anterior-posterior 
diameter/hyperinflation and small three millimeter 
lingular nodule, and calcified cone complex in the left 
lung base.  

? A March 1993 VA clinical record noted a history of COPD.  

? An April 1995 VA clinical record indicated that the 
appellant had COPD with a history of smoking, asbestos 
exposure, and work with a paper shredder in a dusty 
environment.  

? A June 1995 VA clinical record noted that the appellant 
had a history of significant dust exposure in 1986 when 
he worked in a paper mill.  He said that during service 
he had x-rays showing fluid in the lungs with 
improvement clinically.  He had continued symptoms 
several months later.  

? VA examination in August 1996 included a diagnosis of 
marked COPD in a heavy smoker.  The examiner remarked 
that the appellant had exertional dyspnea since 1981 and 
a 30-year history of smoking.  He also noted that the 
appellant stated he was exposed to asbestos from 1961 to 
1975, when he worked on asbestos piping aboard ship, and 
worked with a paper shredder from 1984 to 1986, both of 
which he felt contributed to his current disorder.  

? In a December 1998 VA clinical record, it was noted that 
the appellant had onset of recurrent cough in 1985 and 
1986 when he was employed operating a paper shredder 
with significant dust exposure.  The examiner reported 
that the cough continued after retirement in 1987 and 
that the appellant developed shortness of breath in 
1989.  The assessment was COPD and asthma with history 
of asbestos exposure for years.  

The evidence summarized above does not include competent 
medical evidence suggesting a link between service and the 
current respiratory disorder.  However, the VA chest x-ray 
reports in July 1988, August 1989, April 1990, December 1990, 
and December 1991, do document a continuity of symptomatology 
between service separation in 1987 and the first showing of 
COPD in 1991. These x-ray reports document a continuity of 
symptomatology relating the present condition to service.  
See Savage, 10 Vet. App. at 495.  Thus, the record includes 
competent medical evidence satisfying the third and final 
element of a well-grounded claim.  Because the claim is well 
grounded, VA has a statutory obligation to assist the 
appellant in further development of the claim.  38 U.S.C.A. 
§ 5107(a); Murphy, 1 Vet. App. at 81.  Action consistent with 
that duty is set forth in the Remand section of this 
decision.  

II.  Increased Rating Claims

A.  Pertinent Law and Regulations

The claims for increased evaluations are well grounded within 
the meaning of 38 U.S.C.A. § 5107(a); that is, they are not 
inherently implausible.  See Drosky v. Brown, 10 Vet. App. 
251, 254 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (contention of an increase in disability severity 
renders claim well grounded).  The Board finds, with respect 
to the disabilities discussed in this section of the 
decision, that VA has satisfied its statutory obligation to 
assist the appellant in the development of facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a).  On appellate review, the 
Board sees no areas in which further development may be 
fruitful.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.  If the 
preponderance of the evidence is in favor of the veteran's 
claim, or the evidence is in equipoise, the claim will be 
granted.  A claim will be denied only if the preponderance of 
the evidence is against the claim.  See 38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.102 (1996); Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

B.  Duodenal Ulcer

The RO granted service connection for duodenal ulcer in a 
February 1989 rating decision, based on service medical 
record evidence of a duodenal ulcer in service and post-
service medical evidence showing continuing symptomatology.  
The RO rated the disability under the criteria of Diagnostic 
Code 7305, and assigned a noncompensable evaluation because 
the July 1988 VA examination report showed a negative upper 
gastrointestinal series.  In April 1990, he underwent an 
esophagogastroduodenoscopy.  In a June 1996 statement, the 
appellant filed this claim for an increased evaluation.  The 
evidence relevant to the claim includes the following:

? VA examination in August 1996 indicated that the 
appellant used medication with good relief of his 
symptoms.  The impression was history of peptic ulcer 
symptoms, nicely controlled on medical therapy.  

? The appellant testified at a September 1998 hearing 
that he took Prilosec for his ulcer condition.  He 
indicated that his dosage of the medication had 
increased over the last two years.  He also indicated 
that he was willing to report for an examination.  

? VA examination in September 1998 revealed that the 
appellant experienced excellent control of his 
symptoms with the use of Prilosec and elevation of 
the head of his bed.  He noted significantly less 
belching, although he had burning in the evening if 
he ate certain foods.  He had also noticed in the 
distant past bright red blood in his stool, but none 
in the last many months.  The diagnoses included 
history of duodenal ulcer.  The examiner noted that 
he had reviewed the claims file.  

The disability is assigned a noncompensable evaluation under 
Diagnostic Code 7305 for duodenal ulcer.  A 10 percent 
evaluation requires evidence of mild impairment, with 
recurring symptoms once or twice yearly.  A 20 percent 
evaluation may be assigned for moderate impairment, with 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration or with continuous 
moderate manifestations.  A 40 percent evaluation requires 
moderately severe impairment, with less than severe but with 
impairment of health manifested by anemia and weight loss or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year.  A 60 percent 
evaluation may be assigned for severe impairment, with pain 
only partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114.  See 
38 C.F.R. § 4.31 (where diagnostic code does not provide a 
zero percent evaluation, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met).  

In this case, the evidence summarized above does not 
illustrate mild impairment as required for a 10 percent 
evaluation, the minimal compensable evaluation.  The August 
1996 and September 1998 VA examinations indicated that the 
use of Prilosec provided good relief of his symptoms.  In his 
September 1998 hearing the appellant testified that the 
dosage had increased, which suggests an increase in 
symptomatology.  However, the September 1998 VA examination, 
just a few weeks after the hearing testimony, indicated 
excellent control of his symptoms with the use of Prilosec.  
Moreover, he informed the examiner that he had significantly 
less belching and had not recently noticed any bright red 
blood in his stool.  Finally, the diagnoses included a 
history of duodenal ulcer and did not indicate any current 
symptomatology.  In light of these facts, the Board must 
conclude that the preponderance of the evidence is against 
the claim for a compensable evaluation for a duodenal ulcer.  



C.  Psoriasis with History of Otitis Externa

The RO established service connection in a July 1976 rating 
decision for psoriasis with otitis externa.  Service medical 
records showed otitis media and psoriasis in the 1960s.  At 
the time of the rating decision, the psoriasis affected the 
scalp, trunk, and extremities.  The RO granted a 10 percent 
evaluation under the criteria of Diagnostic Code 7816.  In a 
June 1996 statement, the appellant filed this claim for an 
increased evaluation.  The evidence relevant to the claim 
includes the following:

? VA examination in August 1996 indicated that the 
appellant underwent psoralen-ultraviolet-light treatment 
(PUVA) treatment with good results, but was having 
recurrences slowly.  The psoriasis did not interfere 
with his activities, but did cause some embarrassment.  
He had a four-by-two centimeter area of psoriasis of the 
left elbow and a seven-by-four centimeter area of 
redness of the left axilla and some minimal scattered, 
small areas of redness of the right axilla due to the 
psoriasis.  The impression was scattered areas of 
psoriasis as described above.  

? The appellant testified at a September 1998 hearing that 
he felt his skin disorder was disfiguring and 
embarrassing.  

? VA examination in September 1998 revealed that the 
appellant's PUVA treatment provided almost complete 
resolution with some residual psoriatic lesions noted in 
the scalp and groin.  Since discontinuation of the PUVA 
treatment, he had noted a slow worsening of the skin 
involvement, including patches on his elbows, medial 
thighs, and suprapubic regions.  Examination revealed 
psoriatic-type lesions involving erythematous scaling 
patches on the posterior aspect of the forearms 
bilaterally.  There were two small psoriatic-appearing 
lesions in the medial aspect of the right thigh with on 
small psoriatic lesion noted on the medial aspect of the 
left thigh.  There was extensive psoriatic-appearing 
scaling and erythematous plaquing on the suprapubic 
region extending nearly to the umbilicus.  There was 
additional involvement of the gluteal folds.  The 
diagnoses included psoriasis with worsening plaquing.  

Evaluations of disabilities under Diagnostic Code 7816 for 
psoriasis are to be rated as for eczema, under Diagnostic 
Code 7806, dependent upon location, extent, and repugnant or 
otherwise disabling character of manifestations.  A 10 
percent evaluation is assigned with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
A 30 percent evaluation may be assigned with exudation or 
itching constant, extensive lesions, or marked disfigurement.  
A 50 percent evaluation may be warranted with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  38 C.F.R. 
§ 4.118.  Because the disability also involves otitis 
externa, it may be evaluated under the criteria of Diagnostic 
Code 6210 for disease of the auditory canal.  38 C.F.R. 
§ 4.87a.  However, since that criteria, requiring impairment 
with swelling, dry and scaly or serous discharge, itching, 
and frequent and prolonged treatment, provides for no more 
that a 10 percent evaluation, the focus of this analysis is 
on the criteria of Diagnostic Code 7806.  

At the time of the August 1996 VA examination, the appellant 
had slow recurrences of psoriasis only on the left elbow and 
left axilla that did not interfere with his activities, 
although he did suffer some embarrassment.  At the time of 
the VA examination in September 1998, there were some 
residual psoriatic lesions noted in the scalp and groin and a 
slow worsening of the skin involvement, including patches on 
his elbows, forearms, medial thighs, and suprapubic regions.  
The diagnoses included psoriasis with worsening plaquing.  
This worsening of symptomatology between August 1996 and 
September 1998 broadly corresponds with the criteria for a 30 
percent evaluation under Diagnostic Code 7806.  However, the 
record does not indicate that the disability produces 
ulceration or extensive exfoliation or crusting, or systemic 
or nervous manifestations, or that the disability is 
exceptionally repugnant, so as to warrant a still 50 percent 
higher evaluation under the criteria of Diagnostic Code 7806.  
For these reasons, resolving the benefit of the doubt in the 
veteran's favor, the Board determines that the evidence 
supports a 30 percent evaluation, but that the preponderance 
of the evidence is against an evaluation in excess of 30 
percent.  



ORDER

The claim of entitlement to service connection for bronchitis 
and COPD is well grounded.  

Entitlement to a compensable evaluation for duodenal ulcer is 
denied.  

Entitlement to a 30 percent evaluation for psoriasis with 
history of otitis externa is granted.  


REMAND

With respect to the claim of service connection for 
bronchitis and COPD, the record indicates various possible 
etiologies for the disorder.  The appellant alleges that 
bronchitis and COPD arose from his exposure to dust while 
working during his service with a paper shredder and in a 
carpenter's shop.  The VA clinical and examination reports 
also indicate that the appellant has a significant history of 
alcohol and tobacco use.  In order to differentiate between 
these potential etiologies, the claim is remanded for a VA 
examination.  

With respect to the claim for an evaluation in excess of 40 
percent for lumbar spine injury with arthritis and 
Scheuermann's Disease and kyphosis of the thoracic spine and 
right thigh hypesthesia, the appellant's most recent VA 
examination was in September 1998.  At that time, the 
examiner did not discuss whether the disability produced 
functional impairment due to pain on use.  Nor does it appear 
that the RO considered this criteria in its December 1998 
adjudication of the claim.  A complete evaluation of the 
disability requires that the Board consider the functional 
loss due to pain associated with any limitation of motion.  
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  In 
determining whether there is any functional loss due to pain 
on spine motion, VA must address whether a finding of such 
pain is supported by adequate pathology and evidenced by the 
visible behavior of the appellant undertaking the motion.  
Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  It is important 
to note that while the appellant's disability is currently 
evaluated under the criteria of Diagnostic Code 5295 for 
lumbosacral strain, which provides for a maximum 40 percent 
evaluation, the disability might alternatively be evaluated 
under the criteria of Diagnostic Code 5293 for intervertebral 
disc syndrome, which provides for a higher evaluation.  

The claim for a total disability rating based upon individual 
unemployability is inextricably intertwined with the claim 
for a higher evaluation of the low back disability.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, this 
claim is also remanded.  

The case is REMANDED for the following development:

1.  The RO should request that the 
appellant supply the names and addresses 
of any individuals or treatment 
facilities that have treated him for his 
service-connected disabilities since 
September 1998, and the dates of such 
treatment.  After securing any necessary 
releases, the RO should obtain complete 
clinical records of such treatment and 
associate them with the claims folder.  

2.  The RO should schedule the appellant 
for an examination to determine the 
nature and etiology of the appellant's 
bronchitis and COPD.  The claims folder 
and a copy of this REMAND must be made 
available to the physician for review in 
conjunction with the examination.  The 
pertinent history concerning the 
disabilities should be obtained, and all 
necessary tests and studies should be 
accomplished.  The report of examination 
should contain a detailed account of all 
manifestations of the disabilities found 
to be present.  The examiner should be 
asked to express an opinion as to the 
etiology of any current respiratory 
disorder, including whether it is as 
least as likely as not that the 
appellant's employment during service in 
a carpenter's shop and with a paper 
shredder or his alleged exposure to 
asbestos in service contributed to the 
onset of any respiratory disorder.   

3.  The RO should schedule the appellant 
for an orthopedic examination to 
determine the nature and severity of the 
low back disability.  The claims folder 
and a copy of this REMAND must be made 
available to the physician for review in 
conjunction with the examination.  The 
pertinent history concerning the 
disabilities should be obtained, and all 
necessary tests and studies, including x-
ray studies and range of motion 
measurements, should be accomplished.  
The report of examination should contain 
a detailed account of all orthopedic 
manifestations of the disabilities found 
to be present.  The orthopedist should be 
asked to determine whether the impairment 
is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, with little 
intermittent relief.  The orthopedist 
should also  be asked to express an 
opinion as to whether pain could 
significantly limit functional ability 
during flare-ups or with prolonged use, 
whether any pain or functional loss 
produced additional range-of-motion loss 
due to any weakened movement, excess 
fatigability, or incoordination.  

4.  The RO should issue a statement of 
the case to the appellant and his 
representative addressing the issue of 
entitlement to a compensable evaluation 
for a hiatal hernia.  The statement of 
the case should include all relevant law 
and regulations pertaining to the claim.  
The appellant must be advised of the time 
limit in which he may file a substantive 
appeal.  38 C.F.R. § 20.302(b).  Then, if 
an appeal is perfected, this issue should 
be returned to the Board for further 
review.  

5.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it is in compliance 
with this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal, for which a notice of 
disagreement has been filed, including the issue of a total 
rating based on individual unemployability, remains denied, 
the appellant and his representative should be furnished a 
supplemental statement of the case and given the opportunity 
to respond thereto.  Thereafter, the case should be returned 
to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VA's 




ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals


 



